Connolly, Judge, dissenting.
The majority correctly points out that State v. Foster, 239 Neb. 598, 476 N.W.2d 923 (1991), is of no help in this case because it is not possible for us to determine where an inadvertent mispronouncement of sentence might have occurred. In Foster, the State drew the trial judge’s attention to an obvious mispronouncement of sentence. The judge *1005acknowledged the mispronouncement on the record and then unequivocally revised the sentences. The sentencing proceedings in the record now before us are not analogous to the proceedings in Foster. In the instant case, no one suggested to the judge on the record that there was a mistake in the sentencing of the defendant. We do not know the substance of the sidebar conference immediately following the pronouncement of sentence. I am not willing to say that the trial judge’s perfunctory affirmation of the probation officer’s statement regarding the defendant’s sentence constitutes a definitive correction by the judge of a previous mispronouncement of sentence.
The majority has affirmed on the theory that where an oral pronouncement of sentence is ambiguous, an appellate court may consult the subsequent, written order of judgment and sentence to resolve the ambiguity in the prior oral sentence. I agree that we are presented with an ambiguity in the sentencing of the defendant, but I believe that the majority’s approach circumvents the intent of the case law in Nebraska regarding the need for consistency between sentences pronounced in court and sentences entered in the written record.
The majority cites a host of state and federal cases for the proposition that a written sentence and commitment order may be used to clarify an ambiguous oral sentence by providing evidence of what was said from the bench. See, Christensen v. State, 854 P.2d 675 (Wyo. 1993); U.S. v. Earley, 816 F.2d 1428 (10th Cir. 1987); U.S. v. Villano, 816 F.2d 1448 (10th Cir. 1987). I do not find this line of cases persuasive because I do not believe that this proposition of law applies to the defendant’s case. In the defendant’s case, there is no need to consult the trial court’s written order for evidence of what was said from the bench. All the evidence of what was said from the bench is preserved in the bill of exceptions. Furthermore, I am not convinced that the holdings of the authorities cited by the maj ority are apposite to the issue before us.
I do not engage in a review of the authority cited by the majority because none of it is binding on this court. Binding precedent for this court emanates from the Nebraska Supreme Court and the U.S. Supreme Court. I am not aware of a U.S. *1006Supreme Court ruling on the issue before us, nor do the parties or the majority cite such a ruling. Therefore, on this issue I follow the approach established by the Nebraska Supreme Court.
The majority presents what it calls a new framework for analyzing cases in which the sentence pronounced in court is ambiguous on the matter of whether multiple sentences are to run concurrently or consecutively. We already have a rule in Nebraska for resolving such an ambiguity. My dissent is based on the following proposition of law: Unless specifically stated otherwise when pronounced, multiple sentences imposed at the same time run concurrently with each other. State v. McNerny, 239 Neb. 887, 479 N.W.2d 454 (1992); Stewart v. Delgado, 231 Neb. 401, 436 N.W.2d 512 (1989); Culpen v. Hann, 158 Neb. 390, 63 N.W.2d 157 (1954); Luke v. State, 123 Neb. 101, 242 N.W. 265 (1932). See, also, Perez v. State, 831 S.W.2d 884 (Tex. App. 1992) (where a defendant is sentenced on the same day in several causes, sentences run concurrently unless the trial court expressly orders them to run consecutively); Sides v. State, 480 N.E.2d 572 (Ind. App. 1985) (a defendant subject to multiple sentences will ordinarily serve them concurrently); State v. Dulski, 363 N.W.2d 307 (Minn. 1985) (the trial court’s failure to specify that the sentence imposed was to be served concurrently with, or consecutively to, a prior sentence meant that the sentence was concurrent); Hamilton v. Adkins, 10 Ohio App. 3d 217, 461 N.E.2d 319 (1983) (when a trial court sentences a defendant in a criminal proceeding and there is an ambiguity in the language as to whether the sentences are to be served concurrently or consecutively, the defendant is entitled to have the language construed in his favor so that the sentences may be served concurrently).
The rule long established in Nebraska conforms with common sense. To say that a subsequent, written journal entry clarifies the sentence pronounced in court is to beg the question. In a case such as this, where the bill of exceptions does not clearly indicate what sentence was pronounced in court, a defendant can walk out of court reasonably believing that the court has imposed sentence x, the trial court subsequently can enter sentence y in the written record, and the State can defuse a *1007challenge based on the discrepancy between sentences x and y by simply claiming ambiguity and relying on the clearly worded written entry of the sentence. I do not mean to suggest that the trial judge in this case intentionally deceived the defendant during the sentencing hearing and then entered in the written record a sentence more severe than the one pronounced in court. However, I read State v. McNerny, 239 Neb. 887, 479 N.W.2d 454 (1992); State v. Foster, 239 Neb. 598, 476 N.W.2d 923 (1991); and related Nebraska cases to mean that the burden rests with the trial judge to resolve on the record during the sentencing hearing any confusion or ambiguity that he or she might have created in the matter of sentencing.
Although it is not controlling in this court, I find particularly significant the following excerpt from U.S. v. Villano, 816 F.2d 1448, 1452-53 (10th Cir. 1987):
The imposition of punishment in a criminal case affects the most fundamental human rights: life and liberty. Sentencing should be conducted with the judge and defendant facing one another and not in secret. It is incumbent upon a sentencing judge to choose his words carefully so that the defendant is aware of his sentence when he leaves the courtroom.
(Emphasis supplied.) In the case at bar, the trial judge initially implied that the 15-year terms were to be served concurrently with each other, and the judge did not at any point in the courtroom proceedings specifically state that the 15-year terms were to be served consecutively to each other. Based on the bill of exceptions before us, I find reasonable the defendant’s argument that he left the courtroom believing that the court ordered him to serve concurrently with each other the 15-year sentences for use of a weapon to commit a felony. At the very least, there was an ambiguity, in which case the rule in Nebraska is that multiple sentences are to run concurrently. Therefore, I conclude that the defendant was sentenced in open court to serve the 15-year terms concurrently with each other.
Where there is a conflict between the record of a judgment and a verbatim record of the proceedings in open court, the latter prevails. State v. Salyers, 239 Neb. 1002, 480 N.W.2d 173 (1992). Therefore, I would vacate the sentence entered in the *1008written record and remand this cause to the trial court with directions to enter in the written record a sentence ordering the defendant to serve the 15-year terms concurrently with each other.